Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The filing and approval of a Terminal Disclaimer over co-pending Application 16/258,269 and Patent 10,214,720 on 3/16/2021 overcomes any potential rejections. 
While MSCs on soft gels have been described in the art, the novel feature of the instant invention is that at the specific rigidity of 150 Pa to 750 Pa, the MSC is both quiescent and displays a more rounded morphology lacking stress fibers. The closest prior art (Engler, first cited in OA mailed 12/6/2012) describes MSCs on gels with different rigidities, but assumes that cells on gels with rigidities ranging from 100 to 1000 Pa would all display stress fibers and have a more spread out morphology. This teaching of Engler had supported a lack of enablement rejection. However, applicant was able to show that this generalization by Engler was incorrect as experimental results obtained by a third party reproducing Engler's experiment with gels having 150 Pa, 250 Pa and 750 Pa rigidity, still showing that MSCs maintain a rounded morphology without stress fibers on these gels (See Dr. Kobayashi's Declaration filed on September 24, 2017). Additionally, applicant has pointed out that Rowlands reference (Am J Physiol Cell Physiol 295, C1037-C1044, 2008) observing MSCs with rounded morphology on collagen I, collagen IV, fibronectin and laminin gels with 700 Pa, all of which maintaining a rounded morphology without stress fibers on these different gels, thereby supporting the enablement of the method disclosed in the specification.  Applicant’s remarks filed 12/18/2020 provide a summary of the references cited in previous enablement rejection, and specific reasons why none of the other previously cited references would support a lack of enablement rejection. Briefly, the cited teachings of Versaevel (first cited in OA mailed 6/25/2019) are limited to a cell type that is distinct from the cell type in the instant claims, and the cited teachings of Lee (first cited in OA mailed 4/6/2017) support enablement of the instant invention as Lee’s cells have a rounded morphology lacking stress fibers in Figure 2A, and the is further support by the Funaki declaration filed 9/24/2017). Therefore all remaining rejections are withdrawn.  
Claims 137-174, renumbered to claims 1-38, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653